UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6409



DONTA VAUGHN,

                                              Plaintiff - Appellant,

          versus


VANESSA P. ADAMS, Warden; FEDERAL CORRECTIONAL
COMPLEX, PETERSBURG, VIRGINIA,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, Senior
District Judge. (1:07-cv-00167-TSE)


Submitted: June 15, 2007                      Decided:   June 22, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donta Vaughn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donta Vaughn appeals the district court’s order denying

his motion for a temporary restraining order, which the district

court construed as a complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    Vaughn v. Adams, No. 1:07-cv-00167-TSE (E.D. Va. Mar. 6,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 2 -